 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JEFFERY L.C.,                      )      NO. ED CV 17-1956-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )           JUDGMENT
                                        )
14   NANCY A. BERRYHILL, Acting         )
     Commissioner of Social Security,   )
15                                      )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

20   judgment is granted and judgment is entered in favor of Defendant.

21

22             DATED: March 26, 2019.

23

24                                                  /s/
                                               CHARLES F. EICK
25                                      UNITED STATES MAGISTRATE JUDGE

26

27

28
